                                                                                                     FILED
                                                      United States District Court                    OCT   1   82019
                                                            Western District
                                                   Exhibits Log: 5: 18-cr-00603-DAE-1                              QLEK
                                                  USA v Bradley Lane Croft, 10/7/2019                     DIS$CT ØP flXAS



                        I


Coy-i      Universal   K-9, Inc.   Certificate of Formation                                          No   10/4/2019   10/4/2019
                                                                                                          12:10PM     12:10PM

Gov-2      Redonte Company, LLC fbrmation documents                                                  No   10/4/2019   1014/2019
                                                                                                          12:10PM     12:10PM

Gov-3      Universal K-9 Assumed Name Certificate                                                    No   10/4/2019   1014/2019
                                                                                                          12:10PM     12:10PM

Gov-4      Universal K-P&ie   formation documents                                                    No   10/4/2019   18/4/2019
                                                                                                          12:10PM     12:10PM

Coy- S     TVC Education Certification Application Guidance                                          No   10/4/2019   10/4/2019
                                                                                                          12:10 PM    12:10 PM

Gov-6      1exas Veterans Commission        (WC) Application documents submitted fbr Universal K-9   NO   10/4/2019   10/4/2019
           (Contents on Disk)                                                                             12:10 PM    12:10 PM

Gov-6-A TVC Application Documents dated 01_18_2013                                                   No   10/4/2019   10/4/2019
                                                                                                          12:10PM     12:10PM

Gov-6-B    1W Application Documents dated 09_26_2013                                                 Na   10/4/2019   10/4/2019
                                                                                                          12:10PM     12:10PM

Gov-6-C TVC Application Documents dated 09_29_2013                                                   No   10/4/2019   10/4/2019
                                                                                                          12:10PM     12:10PM

Gov-6-D    1W Application Documents dated         1(L1&.2013                                         No   10/4/2019   10/4/2019
                                                                                                          12:10PM     12:10PM

Cov-6-E TVC Application Documents dated 06_13_2015                                                   No   10/412019   10/4/2019
                                                                                                          12:10PM     12:10PM       I




Gov-&f IVC Application Documents dated            10_04_2015                                         No   10/4/2019   10/4/2019
                                                                                                          12:10PM     12:10PM

Gov-6-G TVC Application Documents dated 03_02_2016                                                   No   10/4/2019   10/4/2019
                                                                                                          12:10PM     12:10PM

Gov-6-H    NC Application Documents dated 04_10_2017                                                 No   10/4/2019   10/4/2019
                                                                                                          12:10PM     12:10PM

Gov-6-1    Timekne dtd 11.30.15                                                                      No   10/4/2019   10/4/2019
                                                                                                          12:11PM     12:11PM

Gov-6-,    Application concerns )ul 2015                                                             No   10/412019   10/4/2019
                                                                                                          12:11PM     12:11PM

Gov-7      TVC Approval Letter dated 06_10_2016                                                      No   10/4/2019   10/4/2019
                                                                                                          12:11 PM    12:11   PM

Gov-8      VA Approval Letter dated 06_24_2016                                                       No   10/4/2019   10/4/2019
                                                                                                          12:11PM     12:11PM

Gov-9      Death Certificate for Arthur Underwood                                                    No   10/4/2019   10/4/2019
                                                                                                          12:11PM     12:11PM

Coy- 10    Bank   of America records for Account No. XXXXYJO(X8171 (Contents on Disk)                No   10/4/2019   10/4/2019
                                                                                                          12:11PM     12:11PM

Coy- 10-   Account statement for penod ending May 31, 2017                                           No   10/4/2019   10/4/2019
A                                                                                                         12:11PM     12:11PM

Coy- 10-   Account statment for period ending )uly 31, 2017                                          No   10/4/2019   10/4/20 19
B                                                                                                         12:11PM     12:11PM
Gov-10-    Account statement for period ending August         31,   2017                             No   10/4/2019   10/4/2019
C                                                                                                         12:11PM       12:11PM

Gov-10-    Account statrnent for period endIng September 30, 2017                                    No   10/412019   10/4/20 19
D                                                                                                         12:11PM     12:11PM

Coy- 10- Account statment for period ending October 31, 2017                                         No   10/4/2019     10/4/2019
E                                                                                                         12:11PM       12:11PM
 Gay- 10- Account statment for period ending November 30, 2017                                              No   10/4/2019    10/4/2019
 F                                                                                                               12:11PM      12:11PM

 Gov- 10-   Withdrawal debit receipt dated October 26, 2016                                                 No   10/4/2019    10/4/2019
 G                                                                                                               12:11PM      12:11PM
 Gay-lU-    Withdrawal debst reciept dated September 20, 2016                                               No   10/4/2019    10/4/2019
 H                                                                                                               12:11PM      12:11PM
 Gay-Il     Wells Fargo Bank records for Account No. XXXXXXXXI73O (Contents on Disk)                        No   10/4/2019    10/4/2019
                                                                                                                 12:11PM      12:11PM
 Gay-h-     Account Statemeht and documents          for   January 2018                                     No   10/4/2019    10/4/2019
 A                                                                                                               12:11PM      12:11PM
 Gov- 11- Account Statement and documents for February 2018                                                 No   10/4/2019    10/4/2019
 B                                                                                                               12:11 PM     12:11 PM

 Gay-h-     Account Statement and documents for March 2018                                                  No   10/4/2019    10/4/2019
 c                                                                                                               12:11PM      12:11PM
 Gov- 11- Account Statement and documents for April 2018                                                    No   10/4/2019    10/4/2019
 0                                                                                                               12:11 PM     12:11 PM

 Gay-li- Signature cards for WeUs          Fargo account 1730                                               No   10/4/2019    10/4/2019
 E                                                                                                               12:11PM      12:11PM
 Gay-il-    Wells Fargo Cashiers Check Credit Copy for Cashiers Check issued February 22, 2018              No   10/4/2019    10/4/2019
 F                                                                                                               12:11PM      12:11PM
 Soy-h- Withdrawal       Slip dated April 25, 2018                                                          No   10/4/2019    10/4/2019
 C                                                                                                               12:11PM      12:11PM
 Gov- 11- Wells Fargo Cashiers Check Credit Copy for Cashiers Check issued April 25, 2018                   No   10/4/2019    10/4/2019
                                                                                                                 12:11PM      12:11PM
 Gay-il-    Wells Fargo Cashiers Check Credit Copy         for   Cashiers Check Issued   April 16,   2018   No   10/4/2019    10/4/2019
II                                                                                                               12:12PM      12:12PM
 Gov- 12    VA Claim files for Universal K-9 (Contents on Disk)                                             No   10/4/2019    10/4/2019
                                                                                                                 12:12PM      12:12PM
 Gov-12-    VA Claim   File   642161775                                                                     No   10/4/2019    10/4/2019
 A                                                                                                               12:12PM      12:12PM
 Gov- 12-   VA Claim File 608502940                                                                         No   10/4/2019    10/4/2019
 B                                                                                                               12:12PM      12:12PM
 Gov-12- VA Claim File 635050120                                                                            No   10/4/2019    10/4/2019
 C                                                                                                               12:12PM      12:12PM
 Gov-12- VA claim File 375961984                                                                            No   10/4/2019    10/4/2019
 I)                                                                                                              12:12PM      12:12PM

 Soy- 12- VA   Claim File     83S47422                                                                      No   10/4/2019    10/4/2019
 E                                                                                                               12:12PM      12:12PM
 Gov-12-    VA Claim File 171684140                                                                         No   10/4/2019    10/4/2019
 F                                                                                                               12:12PM      12:12PM
 Gov-12-    VA Claim   File   631054077                                                                     No   10/4/2019    10/4/2019
.5                                                                                                               12:12PM      12:12PM
 Gov- 12-   VA Claim File 429816546                                                                         No   10/4/2019    10/4/2019
                                                                                                                 12:12PM      12:12PM
 Gay- 13    Summary of VA payments                                                                          No   10/4/2019    10/4/20 19
                                                                                                                 12:12PM      12:12PM
 Soy- 14    Universal K-9 Student Handbook                                                                  No   10/4/20 19   10/4/20 19
                                                                                                                 12:12 PM     12:12 PM

 Gay-iS     Motor Home Specialists LP Records concerning the sale of the 2017 American Eagle 4ST            No   10/4/2019    10/4/2019
            motodiome                                                                                            12:12PM      12:22PM
 Gov-16     Bank of America records for Account No. XXXXXXXX3782, XXXXXXXX817I,                             No   10/4/2019    10/4/2019
            XXXXXXXX3782, and XXXXXXXX72I7                                                                       12:12 PM     12:12 PM

 Gov-16-    Account Statement      far penod   ending   May   24, 2917 with wire transfer documents         No   10/4/2019    10/4/2019
 A                                                                                                               12:12PM      12:12PM
 Gov-16-    Signature caril fo Bank       of America account 8171                                           No   10/4/2019    10/4/2019
 8                                                                                                               12:12PM      12:12PM
    Gov-16- Signature card for Bank of America account 3782                                                No   10/4/2019    10/4/2019
    C                                                                                                           12:12PM      12:12PM
    Gov- 16-   Signature card for Bank of America account 7217                                             No   10/4/2019    10/4/2019
    o                                                                                                           12:12PM      12:12PM

    Gov-17     Union Bank and Trust records for Account No XXXXXXXXB2OS (Contents on               Disk)   No   10/4/2019    10/4/2019
                                                                                                                12:12PM      12:12PM

    Coy- 17-   Account Statement for period ending August 6, 2017              with documents              No   10/4/2019    10/4/2019
    A                                                                                                           12:12PM      12:12PM

    Gov-17-    Account Statement for period ending September 5 2017 with documents                         No   10/4/2019    10/4/2019
    a                                                                                                           12:12PM      12:12PM
    Coy- 17- Account Statement for period ending October           5,   2017 with documents                No   10/4/2019    10/4/2019
    C                                                                                                           12:12PM      12:12PM

    Coy-h- Account Statement for period ending November S 2017                   with docinints            No   10/4/2019    10/4/2019
    D                                                                                                           12:12PM      12:12PM

    Gov- 17-   Account Statement for period ending December             5.   2017 with documents           No   10/4/2019    10/4/20 19
    E                                                                                                           12:12PM      12:12PM

    Soy-li-    Cashiers Check* 3432557 drawn from Union Bank and Trust                                     No   10/4/2019    10/4/2019
    F                                                                                                           12:12PM      12:12PM
    Gay- 17- cashiers Check# 3432553 drawn from Union Bank and Trust                                       No   10/4/2019    10/4/2019
                                                                                                                12:12PM      12:12PM

    Go   17-   Cashiers   Check# 3432554 drawn from Union Bank and Trust                                   No   10/4/2019    10/4/2019
    14                                                                                                          12:13PM      12:13PM
    Gov-17-    Cashiers checks 3422473 drawn from Union Bank and Trust                                     No   10/4/2019    10/4/20 19
                                                                                                                12:13 PM     12:13 PM

    5ev-Il-    Cashiers check# 3423125 drawn from          Union Rank and Trust                            No   10/4/2019    10/4/2019
    3                                                                                                           12:13PM      12:13PM
    Coy- 17-   cashiers check      3417269 drawn from Union Bank and Trust                                 No   10/4/2019    10/4/2019
    K                                                                                                           12:13PM      12:13PM

    5ev-il-    Cashiers check# 3426219 drawn from Union Bank and Trust                                     No   10/4/2019    10/4/2019
    L                                                                                                           12:13PM      12:13PM

    Coy- 17-   Cashiers chec'k# 3427686 drawn from Union Bank and Trust                                    No   10/4/20 19   10/4/2019
    M                                                                                                           12:13PM      12:13PM

    Coy-h- CaSheIFSCheCk# 3429091 drawn from Union Bank and Trust                                          No   10/4/2019    10/4/2019
    N                                                                                                           12:13PM      b213PM
    Gov-17-    Cashiers check* 3434869 drawn from Union Bank and Trust                                     No   10/4/2019    10/4/2019
    0                                                                                                           12:13PM      12:13PM

    CoY- 18    Alamo   Title   Company   closing   documents related to 15329 Tradesman                    No   10/4/2019    10/4/2019
                                                                                                                12:13PM      12:13PM

    Coy- 19    Summary    of payments made on the        2017 American Eagle 45T motorhome                 No   10/4/ 2019   10/4/20 19
                                                                                                                12:13PM      12:13PM

    Gov-20     IRS 1040 for tax year 2016                                                                  No   1014/2019    10/4/2019
                                                                                                                12:13 PM     12:13PM
    Gov-21     IRS 1040   for tax year 2017                                                                No   10/4/20 19   10/4/20 19
                                                                                                                12:13 PM     12:13 PM

    5ev- 22    IRS Form 1023 ApplIcation Universal K-9 tax year 2015                                       No   10/4/2019    10/4/2019
                                                                                                                12:13PM      12:13PM
    Gov-23     IRS Form 990-PF     tax year 2015                                                           No   10/4/2019    10/4/2019
                                                                                                                12:13PM      12:13PM

    Sov-24     IRS Form 990-PF tax year 2017                                                               No   10/4/2019    10/4/2019
                                                                                                                12:13PM      12:13PM
I

    Gov-25     Texas DI'S Private Security Bureau Application                                              No   10/4/2019    10/4/2019
                                                                                                                12:13PM      12:13PM

    6ev- 26    ingram Park Chrysler ieep Dodge Inc. Records concerning sale of a 2017 Ram 1500             No   10/4/2019    10/4/2019
                                                                                                                12:13PM      12:13PM
    Gov-27     Red McCombs Ford Records concerning the sale             of a 2018 Ford F-iSO               No   10/4/2019    10/4/2019
                                                                                                                12:13   PM   12:13   PM
Gov-28     Ancira Chrysler Jeep Dodge Ram Records concerning the sale of a 2016 Ram 1500 pickup    No   10/4/2019    10/4/2019
           truck                                                                                        12:13 PM     12:13 PM

Gov-29     San Marcos chrysler Dodge Jeep Ram records concerning the sale   of a 2014   Ram 1500   No   10/4/2019    10/4/2019
           pickup truck                                                                                 12:13PM      12:13 PM

GOV30      IRS Form 5278                                                                           No   10/4/2019    10/4/2019
                                                                                                        12:13 PM     12:13 PM

Gov-31     Medical Procedure Cost Estimate                                                         No   10/4/2019    10/4/2019
                                                                                                        12:13PM      12:13 PM

0ev-fl-    Photograph of the front of 15329 Tradesman                                              No   10/4/2019    10/4/2019
A                                                                                                       12:13 PM     12:13 PM

Gov-32-    Close Up Photograph of the front   of 15329 Tradesman                                   No   10/4/2019    10/4/2019
B                                                                                                       12:13 PM     12:13PM

Gov-32- Photograph of side   of 15329   Tradesman                                                  No   10/4/2019    10/4/2019
C                                                                                                       12:13 PM     12:13 PM

Gov-32-    Photograph of side entrance into 15329 Tradesman                                        No   10/4/2019    10/4/2019
0                                                                                                       12:13 PM     12:13 PM

Oov-32- Photograph of parking lot of 15329 Tradesman                                               No   10/4/2019    10/4/2019
E                                                                                                       12:13 PM     12:13 PM

Gov-32- Photograph of rear corner of 15329 Tradesman                                               No   10/4/2019    10/4/2019
F                                                                                                       12:14 PM     12:14PM

0ev-fl-    Photograph of rear parking lot of 15329 Tradesman                                       No   10/4/2019    10/4/2019
0                                                                                                       12:14 PM     12:14 PM

Gov-32- Photograph of rear of 15329 Tradesman                                                      No   10/4/2019    10/4/2019
H                                                                                                       12:14 PM     12:14 PM

0ev- 32- Photograph of kennels at Tradesman                                                        No   10/4/2019    10/4/2019
I                                                                                                       12:14 PM     12:14PM
Gov-32- Photograph of kennels at 15329 Tradesman                                                   No   10/4/2019    10/4/2019
3                                                                                                       12:14 PM     12:14PM

Gov-33- Photograph of front of 2017 American Eagle motorhome                                       No   10/4/2019    10/4/20 19
A                                                                                                       12:14 PM     12:14 PM

00w- 33-   Photograph of side of 2017 American Eagle motorhome                                     No   10/4/2019    10/4/20 19
B                                                                                                       12:14 PM     12:14 PM

Gop- 33- Photograph of rear drivers side   of 2017 American Eagle motorhome                        No   10/4/2019    10/4/2019
C                                                                                                       12:14 PM     12:14 PM

Gov-33- Photograph of rear of 2017 American Eagle motorhome                                        No   10/4/2019    10/4/2019
0                                                                                                       12:14 PM     12:14 PM

0ev- 33- Photograph of bedroom in 2017 American Eagle motorhome                                    No   10/4/2019    10/4/2019
E                                                                                                       12:14 PM     12:14 PM

Gov-33- Photograph of bedroom in 2017 American Eagle motorhome                                     No   10/4/2019    10/4/2019
F                                                                                                       12:14PM      12:14 PM

Gov-33- Photograph of restroom in 2017 Amencan Eagle motorhome                                     No   10/4/2019    10/4/2019
0                                                                                                       12:14 PM     12:14 PM

Gov-33-    Photograph of restroom sink in 2017 Amencan Eagle motorhome                             No   10/4/2019    10/4/2019
H                                                                                                       12:14PM      12:14 PM

Gov-33- Photograph of shower in 2017 American       Eagle motorhome                                No   10/4/2019    10/4/2019
I                                                                                                       12:14 PM     12:14 PM

Gov-33- Photograph of front console of 2017 American Eagle motorhome                               No   10/4/2019    10/4/2019
3                                                                                                       12:14 PM     12:14 PM

Gov-33- Photograph of restroom in 2017 American Eagle motorhome                                    No   10/4/2019    10/4/20 19
K                                                                                                       12:14 PM     12:14 PM

Gov-33- Close up photograph of front console of 2017 American Eagle motorhome                      No   10/4/2019    10/4/2019
                                                                                                        12:14 PM     12:14 PM

0ev- 33- Business card found in front console of 2017 American Eagle motorhome                     No   10/4/2019    10/4/2019
M                                                                                                       12:14 PM     12:14 PM

Gov-33-    Photograph of hying room drawer in 2017 American Eagle motorhome                        No   10/4/20 19   10/4/20 19
N                                                                                                       12:14 PM     12:14PM
Gov-33-    Photograph of contents n living room drawer in 2017 American Eagle motorhome             No   1014/2019   11)/4/2019
0                                                                                                        12:24PM     12:14PM

Gov-33-    Photograph of debtt card found in living room drawer in 2017 American Eagle rnotorhome   No   10/4/2019   10/4/2019    1




P                                                                                                        12:14PM     12:14PM

Gov-34-    Photograph of   front of   2018 Ford F- 150                                              No   10/4/2019   10/4/2019
A                                                                                                        12:14PM     12:14PM

Gov-34-    Photograph of driver's side of 2018 Ford F- 150                                          No   10/4/2019   10/4/2019
B                                                                                                        12:14PM     12:14PM

Gov-34- Photograph of rear of 2018 Ford F-iSO                                                       No   10/4/2019   10/4/2019
c                                                                                                        12:14PM     12:14PM
Gov-34-    Photograph of secunty tag on 2018 Ford F-iSO                                             No   10/4/2019   10/4/2019
o                                                                                                        12:14PM     12:14PM

Gov-34- Photograph of VIN# for 2018 F-ISO                                                           No   10/4/2019   10/4/2019
E                                                                                                        12:14PM     12:14PM
Gov-34-    Photograph of center console in 2018 Ford F- 150                                         No   10/4/2019   10/4/20 19
F                                                                                                        12:14PM     12:14PM

Gov-34- Photograph of contents of center console in 2018 Ford F-ISO                                 No   10/4/2019   10/4/2019
G                                                                                                        12:15PM     12:15PM

Cov-34-    Photograph of debit card found in 2018 Ford F- 150                                       No   10/4/2019   10/4/20 19
H                                                                                                        12:15PM     12:15PM

Gov-35- Photograph of driver's side of Ford F-ISO LP# KNR 7027                                      No   10/4/2019   10/4/2019
A                                                                                                        12:15PM     12:15PM
Gov-35- Photograph of center console of Ford F- 150       LP   KNR   7027                           No   10/4/2019   10/4/20 19
8                                                                                                        12:15PM     12:15PM

Gov-35- Photograph      of business card in Ford F-ISO   LP* KNR 7027                               No   10/4/2019   10/4/2019
C                                                                                                        12:15PM     12:15PM
Gov-35-    Photograph of business card found in Ford F- 150 LP# KNR 7027                            No   10/4/2019   10/4/2019    i




o                                                                                                        12:15PM     12:15PM

GOv-36-    PhOtOgraph   of jetekis on trailer                                                       No   10/4/2019   10/4/2019
A                                                                                                        12:15PM     12:15PM

Gov-36-    Photograph of WaverRunner                                                                No   10/4/2019   10/4/20 19
B                                                                                                        12:15PM     12:15PM

Gov-38- Photograph of Supeijet                                                                      No   10/4/2019   10/4/2019
C                                                                                                        12:15PM     12:15PM
Gov-37-    Photograph of the front of 2017 Dodge Ram                                                No   10/4/2019   10/4/2019
IA                                                                                                       12:15PM     12:15PM

Gov-37- Photograph of driver's side of 2017 Dodge Ram                                               No   10/4/2019   10/4/2019
g                                                                                                        12:15PM     12:15PM
Gov- 37-   Photograph of rear of 2017 Dodge Ram                                                     No   10/4/2019   10/4/2019
c                                                                                                        12:15PM     12:15PM

Ccv- 37- Photograph of VIN* in 2017 Dodge Ram                                                       No   10/4/2019   10/4/20 19
o                                                                                                        12;1SPM     12:15PM

Gov-38     J&C in SA-99-CR-094-OLG                                                                  No

Gov-39     Tax refond check for tax year 2016                                                       No   10/4/2019   10/4/2019
                                                                                                         12:15 PM    12:15PM

Gov-40     Tax refund check for tax year 2017                                                       No   10/4/2019   10/4/2019
                                                                                                         12:15PM     12:15PM

Cov-41     Union Bank and Trust Records for Account No. XXXX1713                                    No   20/4/2019   10/4/2019
                                                                                                         12:15PM     12:15PM

Gov-42     Surgical Price Estimate                                                                  No   10/4/2019   10/4/2019
                                                                                                         12:15PM     12:15PM

Gov-43     Alliant credit Union Records                                                             No   10/4/2019   10/4/20 19
                                                                                                         12:15PM     12:15PM
Gov-43-    Account Statement for period ending July 31, 2017                                        No   10/4/2019   10/4/2019
A                                                                                                        12:15PM     12:15PM

Gov-43- Account Statement for period ending August 31, 2017                                         No   10/4/2019   10/4/2019
B                                                                                                        12:15PM     12:15PM
    Gov-43- Account Statement for period ending september 30, 2017                      No   10/4/2019    10/4/20 19
    C                                                                                        12:15AM      12:15PM
    Gov-43-     Account Statement for period endIng October 31, 2017                    No   10/4/2019    10/4/2019
    I)                                                                                       12:15PM      12:15PM
    Gov-43-     Account Statement for period ending November 30, 2017                   No   10/4/2019    10/4/2019
    E                                                                                        12:15PM      12:15PM
    Gov-44      IRS Form 990-PF tax year 2015                                           No   10/4/2019    10/4/2019
                                                                                             12:15PM      12:15PM
    Gov-45      Stipulation of Fact                                                     No   10/9/2019    10/9/2019
                                                                                             9:25AM       9:25AM
    Gov-46      Stipulation of Teabmony of Kathleen Davis                               NO   10/9/2019    10/9/2019
                                                                                             10:58AM      10:58AM
    Gov-47      Stipulation of Testimony of Dominic Alongi                              No   10/11/2019   10/11/2019
                                                                                             2:30PM       2:30PM
    Def-        AnmaI Control Services (ACS) Records Dogs Selted from 15329 Tradesman   No   10/4/2019    10/4/2019
    Croft-i                                                                                  12:28 PM     12:28 PM

    Def-        Ernails Croft to Glasgow-Training Locations                             No   10/4/2019    10/4/2019
    Croft-2-                                                                                 12:28PM      12:28PM
    A

    Dot-        Glasgow Croft Emails- Permission Santos                                 No   10/4/2019    10/4/20 19
    croft-2-                                                                                 12:28PM      12:28PM
    8
    Def-        Glasgow Croft Emails- Exemption                                         No   10/4/2019    10/4/2019
    Croft- 2-                                                                                12:28PM      12:28PM
    C

    Dot-        Email   Glasgow   to Santos- Extension Request                          No   10/4/2019    10/4/2019
    croft-2-                                                                                 12:28PM      12:28PM
    0
    Def-        Email Croft to Glasgow-Application Changes                              No   10/4/2019    10/4/2019
I   Croft-2-                                                                                 12:28PM      12:28PM
    E

    Del-      Glasgow and Croft Emads Suplementing Application                          No   10/4/2019    10/4/2019
    Croft- 2-                                                                                12:28PM      12:28PM
    F
    Def-        Glasgow and Croft Emails Requesting Hard Copy                           No   10/4/2019    10/4/2019
    Croft- 2-                                                                                12:28 PM     12:28 PM
    C

    Dot-      Glasgow Croft Email-Lack of Unifornuty                                    No   10/4/2019    10/4/2019
    Croft- 2-                                                                                12:28PM      12:28PM
    H

    Def-        Croft email to GlaSgoW Media Coverage                                   No   10/4/2019    10/4/2019
    Croft-2-                                                                                 12:28PM      12:28PM


    Del-        Croft Email to Glasgow Distinguishing Starmark                          No   10/4/2019    10/4/2019
    croft-2-                                                                                 12:28PM      12:28PM


    Def-        FrOnt of 15329 Tradesman                                                No   10/4/2019    10/4/2019
    Croft- 3-                                                                                12:28PM      12:28PM


    Dot-        Side of 15329 Tradesman                                                 No   10/4/2019    10/4/2019
    croft-3-                                                                                 12:28PM      12:28PM
    B

    Def-        South Side of 15329 Tradesman                                           No   10/4/2019    10/4/2019
    Croft- 3-                                                                                12:28PM      12:28PM
    C

    Dot-        Gated Entrance of 15329 Tradesman                                       No   10/4/2019    10/4/2019
    croft-3-                                                                                 1228PM       12:28PM
    D

    Def-      Trailer Side                                                              No   10/4/2019    10/4/2019
    Croft- 3-                                                                                12:28PM      12:28PM
    E
Del-        Kennels 1S329 Tradesman                                No   10/4/2019    10/4/2019
croft-1-                                                                12:28PM      12:28PM
F

Del-      Trailer Front                                            No   10/4/2019    10/4/2019
Croft- 3-                                                               12:28PM      12:28PM
G

Del-        Photograph of Truck & Flatbed Trailer                  No   10/4/2019    10/4/2019
Croft-a-                                                                12:28PM      12:28PM
H

Del-        Truck & UK9 Trailer                                    No   10/4/2019    10/4/2019
Croft- 3-                                                               12:28PM      12:28PM


Del-        Trailer FLV and 'trucks                                No   10/4/2019    1014/2019
croft-a-                                                                12:2PM       12:28PM
3

Def-        Kennels & tJK9 Trailer Skie                            No   10/4/2019    10/4/2019
Croft- 3-                                                               12:28 PM     12:28PM
K

Del-        Kennels & 0K9 Trailer Front                            No   10/4/2019    10/4/2019
Croft-3-                                                                12:28PM      12:28PM
L

Del-        RV. Front                                              No   10/4/2019    10/4/2019
Croft- 3-                                                               12:28PM      12:28PM
M

Del-        Trailer Entrance                                       No   10/4/2019    10/4/2019
croft-a-                                                                12:28PM      12:28PM
N

Del-        Photograph of Rear Trailer Area                        No   10/4/2019    10/4/2019
Croft- 3-                                                               12:28PM      12:28PM
0
Del-        Photograph of Close-up View Rear Trailer Area          No   10/4/2019    10/4/2019
croft-a-                                                                12:28 PM     12:28 PM
P

Del-        R.V.Hook Up                                            No   10/4/2019    10/4/2019
Croft- 3-                                                               12:28PM      12:28PM
Q
Del-        Photograph of Trailer Interior                         No   10/4/2019    10/4/20 19
Croft-3-                                                                12:28PM      12:28PM
R
Del-        Photograph of Hallway Tradesman                        No   10/4/2019    10/4/20119
Croft-4-                                                                12:28PM      12:28PM

Oaf-        Photograph   of Room B Tradesman                       No   10/4/2019    10/4/2019
crort-4-                                                                12:28PM      12:28PM
B

Del-        Photograph of Ceiling and Floor Room   B   Tradesman   No   10/4/2019    10/4/2019
Croft-4-                                                                12:28 PM     12:28 PM
C

Del-        Photograph of Hallway Work Tradesman                   No   10/4/2019    10/4/2019
croft-4-                                                                12:28PM      12:28PM
0
Del-        Photograph   of Construction Tradesman                 No   10/4/20 19   10/4/ 20 19
Croft-4-                                                                12:28PM      12:28PM
E

Oaf-        Photograph of Construction Room F                      No   10/4/2019    10/4/2019
Croft-4-                                                                12:28PM      12:28PM
F

Del-        Photograph of Desk Wheelbarrow Room F                  No   10/4/2019    10/4/2019
croft-4-                                                                12:28PM      12:28PM
C

Def-        Photograph   of Classrom Tradesman                     No   10/4/2019    10/4/2019
Croft-4-                                                                12:28PM      12:28PM
H
Def-        Photograph of Classroom & Tradesman                                No    10/4/201g    10/4/2019
Croft-4-                                                                             12:28PM      12:28PM


Def-        Photograph of Room    H Tradesman                                  No    10/4/2019    10/4/2019
&oft-4                                                                               12:28   PM   12:28 PM
3

Def-        Photograph of Hallway Tradesman Classrooms                         No    10/4/2019    10/4/2019
Croft-4-                                                                             12:28PM      12:28PM
K

Def-        Photograph    of Classroom   K Tradesman                           No    10/4/2019    10/4/21)19
croft-4-                                                                             12:28PM      12:28PM
I-

Def-        Photograph of Carpet Removal Tradesman                             No    10/4/2019    10/4/2019
Croft-4-                                                                             12:28 PM     12:28 PM
M

Def-        Photograph of Work on    Roor Tradesman                            No    10/4/2019    10/4/2019
crôft-4-                                                                             12:2RPM      12:28PM
N

Def-        Photograph of Trim and Wiring Tradesman                            No    10/4/2019    10/4/20 19
Croft-4-                                                                             12:28PM      12:28PM
0
Def-        Photograph of Copier Room Tradesman                                No     014/2019    10/4/2019
 roft-4-                                                                             12:28 PM     12:28 PM
P

Def-        Photograph of Repairs Copier Room Tradesman                        No    10/4/2019    10/4/2019
Croft-4-                                                                             12:28PM      12:28PM
Q

Def-        Photograph of Trim Removed Tradesman                               No    10/4/2019    10/4/2019
croft-4-                                                                             12:28PM      12:28PM
a
Def-        Photograph of Restroom Repair Tradesman                            No    10/412019    10/4/2019
Croft-4-                                                                             12:28PM      12:28PM
S

Def-        Photograph of Tools Room U Tradesman                               No    10/4/2019    10/4/2019
croft-4-                                                                             12:28PM      12:28PM
T
Def-        5-Canyon Lake Animal Shelter Records                               No    10/4/2019    10/4/2019
Croft-5                                                                              12:28PM      12:28PM
Def-        6-Lawrenz Payment                                                  No    10/4/2019    10/4/2019
Croft- 6                                                                             12:28PM      12:28PM
D:ef-       Photograph Underwood                                               No    10/4/2019    10/4/2019
Croft- 7                                                                             12:28 PM     12:28 PM

Def-        Photograph Underwood and Nunez                                     No    10/4/2019    10/4/2019
Croft-S                                                                              12:28PM      12:28PM
Def-        Title 2009 Yamaha Jet Ski                                          No    10/4/2019    10/4/2019
Croft-9-                                                                             12:28PM      12:28PM
A

Dot-        litle 2016 Yamaha Jet Ski                                          No    10/4/2019    10/4/2019
Croft-9-                                                                             12:28PM      12:8PM
B

Def-        NBC News Story Madison PD K9 Jaco                                  No
Croft- 10
Def-        Pictures   Depicting Cooks tifestyle-25347-25399                   No
Croft-fl

Def-      Cook trip to Wyndham San Jose 20180329- 25496- 25498                 No
Croft- 12
Def-      Rank   of America Unrversal Kg nc statement July 2017- 25499-25506   No
Croft- 13
Def-      Wtiatsapp conversation Ric with female trip to Costa Rica- 25507     I10
Croft- 14
Oaf-        Text Rick booking prostitution 20180511- 25508-25515                                          No
Croft- 1$
Def-        texts Rick-Wes Clark discussing course options 20180614-25617-257618                          No
Croft- 16
Oaf-        texts Rick- Viflareal re scheduIe course. details July 2018 25619-25621                       No
Croft- 17
Oaf-        FBI Travel log Cook- 25662- 25665                                                             No
Croft- 18
Oaf-        Transaction 10K to Ancn-a for Richard Cook 20161202-25666-25669                               No
Croft- 19
Def-        Assortment Cook travel bookings, photos, tax info -25671-25704                                No
Croft-20
Oaf-        Brag rae. ltr. Brad-Boots-Chain-Ltr, Keeling from Bragg 20141124 25709-25713                  No
Croft-21
Oaf-        6 Western Union Money Orders 1K for truck 25714-25724                                         No
Croft-22
Oaf-        2017 Dodge Ram for Cook transaction-25786-251807                                              No
Croft-23
Def-        FCS Vendor file Request form-2 5844                                                           No
Croft-24
Oaf-        Ltrs Re termination of students Cook, Ltr to Cohum cook-22013- 22017                          No
croft- 25
Oaf-      texts exchange Cook-Cameron re tasking Cameron to call vets April to July 2018-22027-           No
Croft- 26 22036
Oaf-        Imessage to Cook to caI best containers 20180405-22047                                        No
Croft-21
Oaf-        Text exchange Cook discussing insurance policy for          01(9 April May 2018-22048-22052   No
Croft-28
Oaf-        Message to Cook re bemg HiS tenant at tradesman 20190629-22068                                No
Croft- 29
Def-      Statement of Richard Cook-22086- 22087                                                          No
Croft- 30
Oaf-        Email Cook-Ward-Croft re prcnnotion for 01(9 May 2017-22088-22092                             No
Croft-fl
Def-      Cook MOl 20180801-22093-22096                                                                   No
Croft- 32
Oaf-        Text exchange Rick-UUy re monay         works   01(9   info-22098-22176                       No
Croft-33
Def-        Ltrs. Re. students terminated and ltr. To Palsek refrericed in #67-22179-22184                No
Croft- 34
Oaf-        Cook Credit Debit Cards plus Spanish language hospital card-22189- 22211                      No
Croft- 35
Def-        Wells Fargo Act. #7869 Claim 20180412 and wire transfer picture 22212-22213                   No
Croft- 36
Oaf-        Pictures Cook material goods- lifestyta-22531-22513                                           No
Croft-37
Def-        Cook counting money video IMG_0579                                                            No
Croft-
38-A
Oaf-        Cook touting truck with cash on passenger seatiMG_0839                                        No
Croft-
38-8
Oaf-        Cook touring truck with cash on passenger seat v2                                             Na
Croft-
38-C
Oaf-        1MG0646 Cook material items                                                                   No
croft-
38-0
Del-       Cook Driving truck to house IMG_0548                                     No
Croft-
38-E

Del-      Money transfer Documentation Cook 22580-22196                             No
Croft- 39
Def-       Money Order to Ancira for UK9 Cook for lOX 20161202-22844-22846          No
Croft-40
Del-       BA Card M name of UK9 Richard Cook           for   AcL *7217 -22880      No
croft-41

Def-     cobum email to Croft 20151104 58107                                        No
Croft-42
Del-       peek Stephen RX302 20180606 Pages from              croft   Case Fie-Z   No
Croft-43

Def-       Emails from Croft to Paladino 50011-50012                                No   10/8/2019    10/8/2019
Croft-44                                                                                 3:04PM       3:04PM
Del-       Group Picture 20150419
croft-45

Del-      Email from Coburn to Bean 50086                                           No   10/8/2019    10/8/2019
Croft- 46                                                                                4:02PM       4:02PM
Del-       KSAT News       Article   veh Nunez
croft-47

Def-       Nunez and Underwood dining                                               No   10/16/2019   10/16/2019
Croft-48                                                                                 2:23PM       2:23PM
Del-     Keeling Bragg Teaching          UKO   dass                                 No
Croft-49
Def-     Group Picture 20150419                                                     No   10/9/2019    10/9/2019
Croft-SO                                                                                 2:27PM       2:27PM
Del-       Wee   Keeling   UK9 Business Card                                        No
Croft-Si
Del-      Keeling email to Croft with Resume                                        No   10/10/2019   10/10/2019
Croft- 52                                                                                3:59PM       3:59PM
Def-      Wee Resume 2                                                              No   10/10/2019 10/10/2019
Croft- 53                                                                                3:59PM     3:59PM
Del-      Keeling Wesley VA-OIG interview transcript                                No
Croft- 54
Del-     Keeling Croft      Dog Tracking
Croft-SB

Def-       Keeling Cook Bragg Picture                                               No   10/10/2019   10/10/2019
Croft-56                                                                                 11:18AM      11:18AM
Del-     9 10 2015 Dustin Bragg Resume BC             12_IB_2018                    No   10/10/2019   10/1012019
croft-Si                                                                                 11:25AM      11:25AM
Del-       Scanned from ROPD Xerox BC 12_18_201B                                    No   10/10/2019   10/10/2019
Croft-                                                                                   11:25PM      11:25PM
57-A
Del-     Dustin Bragg Croft                                                         No   10/10/2019   10/10/2019
Croft-SB                                                                                 11:25AM      11:25AM
Def-       5 10 2015 Keeling BC 12_18_2018                                          No   10/10/2019   10/10/2019
Croft-                                                                                   4:14PM       4:14PM
59-A
Del-       Wee VA Letter BC 12182018                                                No   10/10/2019   10/10/2019
                                                                                         4:14AM       4:14PM
59_B

Del-       letter to VA    BC 12_18_2018                                            No   10/10/2019   10/10/2019
Croft-                                                                                   4:14PM       4:14PM
59-C
Del-       Keelying Certificate                                                     No   10/10/2019 10/10/2019
croft-                                                                                   4:15PM       4:14PM
S9-o
Def-     SAPD CJ James email 20130827                                    No
Croft-60
Def-        Search Warrant Affidavit                                     No   10/16/2019   10/16/2019
Croft-81                                                                      9:19AM       9:19AM
Def-        Scott email to Goldberg 20180803 re taxes                    No   10/16/2019   10/16/2019
Croft-62                                                                      9:45AM       9:45AM
Def-        )evning Pages from 50143-2                                   No   10/16/2019   10/16/2019
croft-63                                                                      9:15AM       9:15AM
Def-        Pcture of Stanley, Keeling and Gilstrap                      No   10/16/2019   10/16/2019
Croft- 64                                                                     2:17PM       2:17PM
Def-        Stanley Linkedin Message 20131227                            No   10/18/2019   10/16/2019
Croft-65                                                                      2:19PM       2:19PM
Def-      Keeling Acknowledging VA APPROVAL                              No   10/16/2019   10/16/2019
Croft- 66                                                                     2:19PM       2:19PM
Def-     Keeling email 20160629                                          No   10/1612019   10116/2019
Croft-67                                                                      2:19PM       2:19PM




        Counsel                                         Date:
William Brooks




                $'t"Counse 1                            Date:   fG-4-2   f

                Surovic
